Citation Nr: 1103029	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  03-12 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for degenerative disc disease of the lumbar spine prior 
to January 9, 2007.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine from January 9, 
2007.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who had active military service from 
July 1952 to June 1954.  He was a member of the Army Reserve from 
June 1954 to August 1955, and a member of the District of 
Columbia Army National Guard from August 1955 to October 1985.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Washington, D.C., 
Regional Office (RO) that assigned a 10 percent initial rating 
for degenerative disc disease of the lumbar spine effective March 
26, 2002.  In April 2004, the Board remanded the claim to the RO 
for further development.  In a July 2007 rating action the RO 
increased the veteran's disability rating for the lumbar spine 
disability to 20 percent and granted a separate 10 percent rating 
for neurological impairment affecting the right lower extremity, 
effective in January 2007.  The Veteran did not appeal the rating 
or effective date assigned for the separate neurological 
impairment.  

In January 2008, the Board again remanded the claim to the RO, 
via the Appeals Management Center (AMC) for further development.  
In a September 2010 rating action the RO granted a separate 10 
percent rating for neurological impairment affecting the left 
lower extremity, effective March 16, 2010.  The Veteran did not 
appeal the rating or effective date assigned for the separate 
neurological impairment.  

The Board notes that the Veteran's representative submitted 
additional medical records to VA in September 2010, after the 
issuance of the latest, September 2010 supplemental statement of 
the case, without an explicit waiver of review of the evidence by 
the agency of original jurisdiction (i.e. the RO/AMC).  However, 
the representative subsequently waived original agency 
jurisdiction in a December 2010 hearing presentation.  The Board 
also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on unemployability due to service- 
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an attempt to 
obtain an appropriate rating for a disability and is part of the 
claim for an increased rating.  The TDIU claim is not developed 
for appellate review, and if such claim is desired, he and/or his 
representative should raise such issue with the RO.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  Prior to January 9, 2007, the Veteran's low back disability 
was manifested by mild limitation of motion.  Moderate limitation 
of motion, moderate disc disease, forward flexion of 60 degrees 
or less, combined range of motion of 120 degrees or less, 
separately ratable neurological impairment, incapacitating 
episodes and ankylosis were not shown.    

2.  From January 9, 2007, the Veteran's low back disability has 
been manifested by limitation of flexion to 60 degrees, or 
moderate limitation of motion, and the Veteran has been 
separately rated for radiculopathy of both extremities.  Severe 
limitation of motion, severe disc disease, additional separately 
ratable neurological impairment, incapacitating episodes and 
ankylosis have not been shown.   


CONCLUSIONS OF LAW

1.  Prior to January 9, 2007, the criteria for a rating in excess 
of 10 percent for degenerative disc disease of the lumbar spine 
were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.400, 4.7, 4.10, 4.40 4.71a, Diagnostic Codes 5292, 5293 
(2002); Diagnostic Code 5293 (in effect from September 23, 2002 
through September 25, 2003), Diagnostic Code 5243 (2010).

2.  From January 9, 2007, the criteria for a rating in excess of 
20 percent for degenerative disc disease of the lumbar spine were 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.400, 4.7, 4.10, 4.40, 4.71a, Diagnostic Codes 5292, 5293 
(2002); Diagnostic Code 5293 (in effect from September 23, 2002 
through September 25, 2003), Diagnostic Code 5243 (2010).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

The instant claim for increase for low back disability arises 
from an appeal of the initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
as notice was provided to the Veteran in conjunction with the 
initial claim for service connection, no further VCAA notice is 
required.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of private medical 
records, VA treatment records and the reports of VA examinations.  
Also of record and considered in connection with the appeal are 
various statements provided by the Veteran and by his 
representative on his behalf.  The Board notes that no further RO 
action, prior to appellate consideration of the claim is 
required.  

II.  Factual Background

A February 2002 VA CT scan of the lumbar spine produced a 
diagnostic impression of degenerative changes with right greater 
than left neural foraminal narrowing, which was moderate in 
nature, worse at L4-5 and L3-L4.  There was also some mild 
central cord stenosis at the level of L4-L5.  

VA and Walter Reed Hospital outpatient treatment records from 
2002 to 2007 show ongoing treatment for low back 
pain/degenerative disc disease.  A March 2002 progress note 
reflects limitation of flexion to the point where the Veteran's 
hands could touch his mid shins, along with some limitation of 
right and left lateral flexion.  All motions caused pain.  Lower 
extremity muscle strength was 4-/5 in the quadriceps, 4-/5 in the 
hamstrings and 3+/5 in the S1 distribution.  Sensation was noted 
to be duller in the left thigh.  The diagnosis was low back pain 
secondary to degenerative disc disease/stenosis.  

An October/November 2005 physical therapy treatment plan 
indicates that the Veteran reported lower back pain that caused 
his legs to give out.  The Veteran denied any falls and was 
unsure whether his pain was increased with any particular 
activities.  Ambulation appeared steady and equal and there was 
no increase in lateral sway or deficit in balance.  Range of 
motion testing indicated that the Veteran had 70% full extension 
and 80% full lateral extension bilaterally.  There was some 
reduction in the muscle strength of the lower extremities.  
Functionally, the Veteran reported that he was doing well.  
Consequently, he was discharged from further physical therapy 
treatment and instructed to continue with his home exercise 
program. 
 
A December 2005 MRI of the lumbar spine produced a diagnostic 
impression of diffuse spondyloarthropathy with bilateral L4-L5 
and L5-S1 foraminal stenosis.  There was no evidence of spinal 
stenosis.  

A January 2006 progress note reflects that the Veteran reported 
worsening gait and decreasing leg strength.  He indicated that he 
was unable to tandem walk.  A February progress note shows that 
the Veteran reported a six month history of worsening back pain 
with pain and lower extremity radiation on certain movements.  
The pain was worse with bending forward and lifting. 

A November 2006 progress note indicates that the Veteran was seen 
for a referral for physical therapy.  He indicated that he had 
significant low back pain with certain movements and if the pain 
started it would last for 3 or 4 days.   

Private medical records from August 2006 to February 2007 show 
that the Veteran received ongoing physical therapy for his low 
back.  The Veteran was generally noted to have limited range of 
motion in all planes with general tightness.  

On January 2007 VA examination, the Veteran reported that he was 
experiencing moderate back pain on most days but that it was more 
severe about two to three times per week and that he would take 
Tylenol during those times.  He also stated that he had week long 
flare-ups about every three months where he had a great deal of 
difficulty in straightening to an erect position.  He also had to 
further limit his activities and had to take Tylenol every day 
during the flare-ups.  The veteran did not require a cane and had 
not had any incapacitating episodes.  

He stated that he had a mild aching in his back when he went from 
sitting to standing and when he would lie down.  He stated that 
about every two months he would take a long distance trip about 
150 miles and that in order to do this he had to take one or two 
breaks because his back would stiffen or tighten up from the 
driving.  The Veteran avoided heavy lifting.  

Physical examination revealed moderate right paravertebral muscle 
spasm.  In addition, the Veteran stood slowly and grimaced, 
appearing to be uncomfortable going from standing to sitting and 
also on the exam stable going from sitting to lying.  The Veteran 
was grimacing and appeared to be in moderate distress during 
these movements.  On range of motion he could laterally rotate to 
35 degrees on the right, saying that he was stiff at the 
endpoint, but to only 25 degrees to the left on three repeated 
trials.  He could laterally flex to 20 degrees on three repeated 
trials with a "pulse" between the 2nd and 3rd, and stated that 
his back felt stiff and uncomfortable.  He could extend to 15 
degrees on three repeated trials and could forward flex to 60 
degrees on three repeated trials.  He had low back pain at that 
point.  Straight leg raising was positive bilaterally at 45 
degrees and again at the conclusion of the examination when the 
Veteran went from a sitting to a standing position.  At that 
point he had to pause for a minute before he stepped off to walk, 
stating that there was soreness in his low back.  

Motor system exam revealed normal bulk, tone and strength in the 
arms and legs.  The deep tendon reflexes were 1+ in the arms and 
knees and left ankle, but the right ankle jerk was absent.  The 
Veteran stated that at times he had more numbness and tingling in 
the right anterior thigh and leg (in the L4 area) but that pin 
sensation was symmetrical and intact.  The examiner noted that 
any further comment on the limitation secondary to repeated 
movement would be merely speculative.  The examiner diagnosed the 
Veteran with degenerative disc disease of the lumbar spine with 
chronic low back pain and limitation of motion as well as 
diminished endurance as seen during the physical examination with 
flare-ups as described and with evidence neurologically of 
radiculopathy with absent ankle jerk on the right side.  

A November 2008 VA MRI of the lumbar spine produced a diagnostic 
impression of degenerative changes throughout the lumbar spine 
with more prominent right sided foraminal narrowing.  The 
findings were minimally worsened when compared with a prior MRI 
from December 2005.  

A November/December 2008 physical therapy treatment plan 
indicates that the Veteran had had another acute exacerbation of 
chronic low back pain.  The pain was worse on cold, damp days and 
was relieved by rest.  The Veteran reported that physical therapy 
was helping his pain level more than medication.  In December 
2008, the Veteran's spinal mobility was noted to be moderately 
limited in all directions with general stiffness.  Subsequent 
physical therapy records show that the Veteran continued to 
receive therapy through November 2009 after an acute exacerbation 
of low back pain.  An October 2009 progress note indicates that 
the Veteran's spinal mobility was moderately limited on bilateral 
side bending, bilateral rotation and forward flexion.  Extension 
was within normal limits with stiffness.   

A December 2008 progress note reflects that the Veteran was 
continuing to receive physical therapy for the low back, along 
with muscle relaxants and analgesics as needed.  An April 2009 
progress note shows that the veteran continued to complain of 
lower back pain.  Standing exacerbated the pain and lying down 
helped relieve it.  The Veteran reported that he had adopted a 
leaning forward sitting down position.  It was noted that the 
most recent MRI of the lumbar spine (i.e. November 2008) showed 
an increase in foraminal narrowing of the lower lumbar spine.  A 
July 2009 progress note shows that the Veteran had pain on motion 
of the lumbar spine but no tenderness or warmth on palpation and 
no muscle spasms.  

An April 2009 progress note indicates that the Veteran was 
continuing to receive treatment for lumbar radiculopathy and low 
back pain.    

A February 2010 CT scan of the lumbar spine produced a diagnostic 
impression of degenerative changes with right greater than left 
neural foramen narrowing, which was moderate in nature, worse at 
L4-5 and L3-L4.  There was some mild central cord stenosis at the 
level of L4-5. 

On March 2010 VA examination, the Veteran reported mild to 
moderate low back pain most days, worse in the morning and 
generally improving by midday.  He also had flares with more 
severe back pain about two days per week.  He was able to carry 
some groceries, but in smaller bags.  He also reported that he 
had tingling in both legs but greater on the right about two days 
per week but generally if he would rest for about 30 to 60 
minutes the tingling would subside.  He had had no incapacitating 
episodes.  He had been taking muscle relaxants and did not 
require any assistive devices.  The tingling was greater on the 
right than on the left.

Physical examination revealed that there was no paravertebral 
muscle spasm on standing.  Straight leg raising was negative.  
The Veteran could forward flex to 80 degrees on three trials 
without event; could laterally flex to 30 degrees on three trials 
without event, could laterally rotate to 30 degrees on three 
trials without event; and could extend to 20 degrees on three 
trials without event.  The examiner noted that any comment on 
further limitations secondary to repeated movement would have 
merely been speculative; however, because of diminished endurance 
and pain, he found that the limitations were mild to moderate 
with flares about two days per week for a number of hours and 
more severe pain resulting in the use of prescribed medications.  
Functionally, the spinal motion was limited to 60 degrees of 
forward flexion bilaterally and 20 degrees of lateral flexion to 
the left and right.  

Motor system examination revealed normal bulk tone and strength 
to the arms, legs and feet.  There was no foot drop or weakness 
of the legs.  The deep tendon reflexes were 1+ and symmetrical 
except for absent ankle jerk previously noted on the right, which 
was as likely as not a sign of S1 nerve impairment secondary to 
chronic degenerative arthritis and lumbar spondylosis.  There was 
no tremor in the hands.  The gait was slightly broad-based and 
there was a marked, independent abnormal heel to shin tremor in 
both legs consistent with cerebellar dysfunction and much less 
likely to be related to the Veteran's service connected problems.  
The Veteran also had diminished vibratory sense in the feet vs. 
knees with positive Romberg and a tendency to fall with the feet 
together and eyes closed.  

The examiner noted that there was ample laboratory radiological 
evidence of disc disease.  There was also clinical evidence of 
reflex asymmetry; however, this was more likely than not related 
to nutritional deficiency and clinically unrelated to his service 
connected problems.  The Veteran also showed signs of peripheral 
neuropathy, which the examiner also felt was unlikely related to 
his service connected problems.  The examiner noted that the 
Veteran declined nerve conduction testing, which would have given 
more information on these problems.  Thus, the examiner found 
that the clinical signs, which were consistent with his sciatic 
nerve neuropathy, were intermittent tingling, greater on the 
right than on the left.  The examiner also noted that the Veteran 
had a non-service related ataxic tremor and unsteadiness of gait.  
The Veteran was working in supervisory desk work related to food 
service and did not require assistive devices but his back pain 
in and of itself, and the tingling of the legs did not prevent 
work and there had been no incapacitating episodes.  The examiner 
found that the vibratory loss in the feet was also less likely 
than not to be a sign of sciatic radiculopathy and more likely 
associated with nutritional cerebellar disease.  The examiner 
also found that any assertion that the Veteran had excessive 
pain, weakness, diminished range of motion secondary to pain, 
fatigability or diminished endurance secondary to his service 
connected disease since his last examination would be merely 
speculative.  The pertinent diagnosis was lumbar disc disease 
with S1 radiculopathy unchanged.  

III.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Separate 
diagnostic codes identify the evaluations to be assigned to the 
various disabilities.

If there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   The Board 
finds, however, that staged ratings, other than those already 
assigned, are not warranted here, as the degree of impairment due 
to the Veteran's left knee disability has not varied 
significantly during the appeal period, beyond what is already 
reflected in the existing ratings.  

The difficulty in rating functional loss due to factors such as 
pain on use was recognized by the Court in the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  There, the Court noted that the 
VA examination relied upon to rate the veteran's disability had 
merely included findings as to the range of motion at the time of 
the examination, without accounting for factors enumerated in 38 
C.F.R. § 4.40.  The Court cited the case of Bierman v. Brown, 6 
Vet. App. 125, 129 (1994), in which 38 C.F.R. § 4.10 was quoted 
for the proposition that a rating examination must include a 
"full description of the effects of disability upon the person's 
ordinary activity."  DeLuca, 8 Vet. App. at 206 (emphasis added).  
In order to effectuate that requirement, the Court explained that 
when the pertinent diagnostic criteria provide for a rating a 
disability on the basis of loss of range of motion, 
determinations regarding functional loss "should, if feasible, be 
'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-ups."  
Id.

During the pendency of the Veteran's claim and appeal, the rating 
criteria for evaluating intervertebral disc syndrome were 
amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2005), 
effective September 23, 2002.  See 67 Fed. Reg. 54,345-49 (Aug. 
22, 2002).  Effective September 26, 2003, further amendments were 
made for evaluating disabilities of the spine.  See 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2006)).  

Where a law or regulation (particularly those pertaining to the 
Rating Schedule) changes after a claim has been filed, but before 
the administrative and/or appeal process has been concluded, both 
the old and new versions must be considered.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000). The 
effective date rule established by 38 U.S.C.A. § 5110(g) (West 
2002), however, prohibits the application of any liberalizing 
rule to a claim prior to the effective date of such law or 
regulation.  The Veteran does get the benefit of having both the 
old regulation and the new regulation considered for the period 
before and after the change was made.  See Rhodan v. West, 12 
Vet. App. 55 (1998) (VA may not apply revised schedular criteria 
to a claim prior to the effective date of the pertinent amended 
regulations).

Accordingly, the Board will review the disability rating under 
the old and new criteria.  The RO evaluated the Veteran's claim 
under the old regulations in making its initial November 2002 
rating decision and the April 2003 evaluated the disability under 
both the old and initial revised criteria.  Additionally, the 
July 2007 rating decision and accompanying July 2007 supplemental 
statement of the case evaluated the disability under the new 
criteria.  The Veteran has been afforded an opportunity to 
comment on all of these actions.  Accordingly, there is no 
prejudice to the Veteran in the Board proceeding to evaluate the 
disability under all sets of criteria.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).

Under the version of the rating code for intervertebral disc 
syndrome in effect at the time of the Veteran's claim, a 20 
percent rating is assigned for intervertebral disc syndrome which 
is moderate with recurring attacks, a 40 percent rating is 
warranted for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief, and a 
60 percent evaluation is assigned for intervertebral disc disease 
which is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent relief.  
38 C.F.R. 4.71a, Diagnostic Code 5293 (2002).

The Board notes that, under the old criteria, degenerative disc 
disease could also be evaluated under Diagnostic Code 5292.  
Diagnostic Code 5292 assigned ratings based on limitation of 
motion in the lumbar spine.  Under that Diagnostic Code, a 10 
percent evaluation was warranted for slight limitation of motion, 
a 20 percent evaluation was warranted for moderate limitation of 
motion, and a 40 percent evaluation was warranted for severe 
limitation of motion.

Effective on September 23, 2002, the provisions of Diagnostic 
Code 5293 were changed.  See 67 Fed. Reg. 54345- 54349 (August 
22, 2002).  Under that new version, intervertebral disc syndrome 
(preoperative or postoperative) is evaluated either on the total 
duration of incapacitating episodes over the past 12 months under 
Diagnostic Code 5293, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.

For intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months, a 60 percent evaluation is warranted; with 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months, a 40 
percent evaluation is warranted; and with incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months, a 20 percent evaluation is 
warranted.

Note 1 of that Diagnostic Code provides that, for purposes of 
evaluations under Diagnostic Code 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a physician 
and treatment by a physician.

Effective on September 26, 2003, Diagnostic Code 5293 was 
renumbered and revised at 38 C.F.R. § 4.71a, Diagnostic Code 
5243.  Under that Diagnostic Code, intervertebral disc syndrome 
is to be evaluated either under the new general rating formula 
for diseases and injuries of the spine or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes, which became effective on September 23, 2002.

Under the new general rating criteria for disabilities of the 
spine, a 10 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

Forward flexion of the thoracolumbar spine to 30 degrees or less; 
or favorable ankylosis of the entire thoracolumbar spine is rated 
as 40 percent disabling.  Unfavorable ankylosis of the entire 
thoracolumbar spine is evaluated as 50 percent disabling, and 
unfavorable ankylosis of the entire spine is evaluated as 100 
percent disabling.

The General Rating Formula specifies that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Note (2).  Provided, 
however, that, in exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion generally recognized by VA.  
Note (3).  The term "combined range of motion" refers to "the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation"; provided, however, 
that the aforementioned normal ranges of motion for each 
component of spinal motion, as recognized by VA, are the maximum 
that can be used for calculation of the combined range of motion, 
and each range of motion measurement is to be rounded to the 
nearest five degrees.   Id., Notes (2) and (4).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

IV.  Analysis

A.  Rating in excess of 10 percent prior to January 9, 2007

Criteria in effect prior to September 23, 2002

First, considering Diagnostic Code 5292, prior to January 9, 
2007, the range of motion of the lumbar spine was not shown to be 
more than mild.  As noted above, in March 2002, the Veteran's 
lumbar flexion was noted to be to the point where he could touch 
his mid shins, along with only some limitation of right and left 
lateral flexion.  Similarly, range of motion findings reflected 
in the October/November 2005 physical therapy plan indicate that 
the Veteran had 70% full extension and 80% full lateral extension 
bilaterally.  The Board finds that all of these findings are best 
described as mild limitation of motion and thus do not provide a 
basis for a rating in excess 10 percent under Diagnostic Code 
5292.  38 C.F.R. § 4.71a (2002).  

Considering Diagnostic Code 5293, prior to January 9, 2007, the 
Veteran's degenerative disc disease was not shown to be more than 
mild in degree.  Notably, prior to this date, the evidence does 
not objectively show that the Veteran was experiencing moderate 
disability with recurring attacks.  The March 2002 progress note 
does indicate that the Veteran was experiencing low back pain 
secondary to degenerative disc disease, that he had some 
decreased lower extremity muscle strength and that he had some 
dulled sensation over the left thigh.  Also, the Veteran reported 
in January 2006 that he was experiencing a worsening gait and 
decreasing leg strength.  However, while these findings and 
reports might potentially suggest a moderate level of disc 
disease, there is no objective evidence prior to January 2007 
indicating that the Veteran was experiencing recurrent attacks of 
disc disease.  Nor are there affirmative, objective findings, 
which actually establish a moderate degree of disc disease.  
Further, the Board notes that the Veteran affirmatively reported 
in January 2006 that a functionally he was doing well, a report, 
which is consistent with a mild level of disease.  Accordingly, 
prior to January 9, 2007, a rating in excess of 10 percent under 
Diagnostic Code 5293 is not warranted.  38 C.F.R. § 4.71a (2002).     

Criteria in effect from September 23, 2002 

As noted above, under the criteria in effect from September 23, 
2002, disc disease could be rated based on a combination of 
orthopedic and neurological impairment or based on incapacitating 
episodes.  Regarding combined impairment, the Board notes that 
prior to January 9, 2007, the record does not contain any 
affirmative findings of separately ratable neurological 
impairment associated with the low back disability, such as 
radiculopathy.  Accordingly, there is no basis for a rating in 
excess of 10 percent based on a combination of orthopedic and 
neurological impairment, as the orthopedic rating criteria did 
not change effective September 23, 2002.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).   

Additionally, in the instant case, incapacitating episodes are 
neither shown, nor alleged.  Accordingly, a rating in excess of 
10 percent on this basis is also not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).     

Criteria in effect from September 26, 2003

As noted above, from September 26, 2003, the Veteran's disc 
disease can either be rated under the General Rating Formula or 
based on incapacitating episodes.  Prior to January 9, 2007, 
under the General Formula, the Veteran's forward flexion was not 
shown to be to 60 degrees or less and his combined range of 
lumbar motion was not shown to be 120 degrees or less.  
Additionally, he was not shown to have muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  In this regard, the October/November 2004 physical 
therapy treatment plan noted that the Veteran's ambulation 
appeared steady and equal and there was no increase in lateral 
sway or deficit in balance.  Additionally, although the Veteran 
reported a worsening gait in January 2006, there are no objective 
findings prior to January 9, 2007 indicating that he had muscle 
spasm or guarding severe enough to result in an abnormal gait.  
Similarly there are also no objective findings indicative of 
muscle spasm or guarding resulting in scoliosis, reversed 
lordosis, abnormal kyphosis or other abnormal spinal contour.  
Accordingly, a rating in excess of 10 percent under the General 
Formula is not warranted.  Further, as incapacitating episodes 
were neither shown nor alleged, a rating in excess of 10 percent 
on this basis is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2010).   

Additional factors that could provide a basis for an increase 
have also been considered; however prior to January 9, 2007, the 
evidence does not show that the veteran had functional loss 
beyond that compensated by the existing 10 percent rating.  
Notably, the October/November 2005 physical therapy assessment 
indicated that the Veteran reported that he was doing well 
functionally, and there are no objective findings of record 
indicating that he had more than a mild degree of loss of 
function prior to January 9, 2007.  Such loss is appropriately 
compensated by the existing 10 percent rating.  38 C.F.R. §§4.40, 
4.45, Deluca, 8 Vet. App. 202 (1995).

B.  Rating in excess of 20 percent from January 9, 2007

Criteria in effect prior to September 23, 2002

Considering Diagnostic Code 5292, the Veteran's limitation of 
motion of the lumbar spine from January 9, 2007 is not shown to 
be more than moderate.  In this regard, during the January 9, 
2007 VA examination, the Veteran was found to be able to flex his 
low back to 60 degrees, extend to 15 degrees, laterally flex to 
20 degrees bilaterally and rotate to 35 degrees on the right and 
25 degrees on the left.  Thus, his rotation was almost completely 
normal, his flexion was 2/3 of normal, his lateral flexion was 
2/3 of normal and his extension was 1/2 of normal.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note 2.  Similarly, during the March 2010 VA examination, 
the Veteran was able to forward flex to 80 degrees, laterally 
flex to 30 degrees bilaterally, rotate to 30 degrees bilaterally 
and extend to 20 degrees.  Thus, his lateral flexion and rotation 
were found to be normal, his flexion was nearly normal and his 
extension was 2/3 of normal.  Id.  Accordingly, neither of these 
findings is indicative of a more than moderate limitation of 
motion and a rating in excess of 20 percent under Diagnostic Code 
5292 is not warranted.  38 C.F.R. § 4.71a (2002).

Considering Diagnostic Code 5293, from January 9, 2007, severe 
degenerative disc disease was not shown.  In this regard, during 
the January 2007 VA examination, the Veteran reported that he 
generally moderate back pain on most days and that it was only 
severe about two to three times per week, at which point he would 
take Tylenol.  He also reported that he continued to be able to 
go on 150 mile trips, albeit with one or two breaks.  Similarly, 
during the March 2010 VA examination, the Veteran reported mild 
to moderate low back pain most days, with flare ups of more 
severe pain about two days per week.  He also indicated that he 
was able to carry some groceries but in smaller bags.  Such 
reports are most consistent with a moderate level of disc disease 
with recurrent attacks.  Also, there are no affirmative, 
objective findings, which actually establish a severe overall 
degree of disc disease.   Additionally, although the Veteran was 
noted during the January 9, 2007 VA examination to have absent 
ankle jerk on the right and moderate right paravertebral muscle 
spasm, findings that could be indicative of pronounced disc 
disease, as he does experience significant relief from attacks 
(e.g. through taking Tylenol and muscle relaxants), pronounced 
disc disease with little intermittent relief is certainly not 
shown.  Further, the March 2010 VA examiner did not attribute the 
Veteran's reflex asymmetry (e.g. absent ankle jerk on the right), 
ataxic tremor, unsteadiness of gait and vibratory loss in the 
feet to his service-connected disc disease.  38 C.F.R. § 4.71a 
(2002).

Criteria in effect from September 23, 2002 

Regarding combined neurological and orthopedic impairment, the 
Board notes that from January 9, 2007, the Veteran has been 
assigned separate 10 percent ratings for radiculopathy of the 
left and right extremities, ratings which he did not appeal.  
Accordingly, as the record does not contain any evidence of any 
additional neurological impairment aside from radiculopathy, 
there is no basis for the Veteran attaining a higher combined 
rating than that already assigned.  Also, from January 9, 2007, 
incapacitating episodes have neither been shown nor alleged, so a 
rating on this basis is similarly not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).   

Criteria in effect from September 26, 2003

As noted above to attain a higher, 40 percent, rating under the 
General Rating Formula, forward flexion must be to 30 degrees or 
less or there must be unfavorable ankylosis.  In this regard 
forward flexion was to 60 degrees during the January 9, 2007 VA 
examination and to 80 degrees during the March 2010 VA 
examination and ankylosis, favorable or unfavorable has not been 
shown nor alleged.  Thus, as neither of these conditions is 
shown, a higher, 40 percent rating is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2010).  

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca, 8 Vet. App. 202 
(1995).  In this regard, the January 9, 2007 VA examiner 
specifically found that the Veteran would essentially have only 
pain and some diminished endurance on flare-ups, noting that he 
could flex his low back to 60 degrees and extend to 15 degrees on 
three repeated trials before experiencing pain; could laterally 
flex to 20 degrees on three repeated trials with a pulse between 
the 2nd and 3rd and a feeling of stiffness and discomfort in the 
back; and could rotate to at least 25 degrees on three repeated 
trials with stiffness at the endpoint.  Similarly, the March 2010 
VA examiner found that the Veteran could laterally flex to 30 
degrees on three trials without event, could laterally rotate to 
30 degrees on three trials without event; and could extend to 20 
degrees on three trials without event.  The examiner also noted 
that because of diminished endurance and pain, the Veteran's 
overall function was mildly to moderately impaired with flares 
about two days per week for a number of hours and more severe 
pain, with the use of prescribed medications.  Such findings are 
consistent with no more than a moderate level of functional loss, 
which is appropriately compensated by the existing 20 percent 
rating.  38 C.F.R. §§4.40, 4.45, Deluca, 8 Vet. App. 202 (1995).   



C.  Both periods

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  38 C.F.R. 
§ 3.321(b)(1) (2010).  The criteria for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of regular 
schedular standards.

The Board has considered whether the Veteran's claim should be 
referred for consideration of an extraschedular evaluation, and 
has concluded that no such referral is warranted.  The Veteran's 
reported symptoms, including pain, stiffness, decreased endurance 
and limitation of motion, are fully contemplated by the schedular 
rating criteria.  There is nothing in the record to suggest that 
his disability picture is so exceptional or unusual as to render 
impractical the application of the regular schedular standards.  
See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).

In summary, given that there is no schedular or extraschedular 
basis for assigning a rating in excess of 10 percent for low back 
disability prior to January 9, 2007 and a rating in excess of 20 
percent for low back disability from January 9, 2007, the 
preponderance of the evidence is against this claim and it must 
be denied.  




	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 10 percent for degenerative disc disease of 
the lumbar spine prior to January 9, 2007 is denied.  

A rating in excess of 20 percent for degenerative disc disease of 
the lumbar spine from January 9, 2007 is denied.    


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


